     Case 3:19-cv-00710 Document 15 Filed 11/12/19 Page 1 of 1 PageID #: 152



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JONATHAN R., et al.,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                               Defendants.



                                              ORDER


       Before the Court is the parties’ Stipulation extending the time for Defendants to file their

response to the complaint (ECF No. 11.) The Court acknowledges the stipulation and EXTENDS

the deadline for Defendants to file their response to the complaint to no later than December 2, 2019.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:         November 12, 2019
